         Case 1:21-cv-00278-PAE-KNF Document 7 Filed 01/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                       :
SANDRA GUADALUPE,                                                      :
                                                                       :
                                             Plaintiff,                :    21 Civ. 278 (PAE) (KNF)
                                                                       :
                           -v-                                         :           ORDER
                                                                       :
COMMISSIONER OF SOCIAL SECURITY,                                       :
                                                                       :
                                             Defendant.                :
                                                                       :
-----------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         In a separate Order, this case has been referred to one of the Court’s Magistrate Judges

for a Report and Recommendation. Magistrate Judges are judges selected by the District Judges

to serve for terms of eight years. Magistrate Judges are highly qualified and very experienced.

         You have an option to agree to having the Magistrate Judge to whom your case has been

referred—Magistrate Judge Kevin N. Fox—decide your case instead of recommending a

decision to the District Court Judge, who would then review the Report and Recommendation

and address any objections to it.

         If you consent to having the Magistrate Judge decide your case, the Magistrate Judge

replaces the District Judge, thereby speeding up the resolution of the case (because only one

judge instead of two will be involved in your case). Any appeal from a Magistrate Judge’s

decision following consent is directly to the United States Court of Appeals for the Second

Circuit in the same way that an appeal from a District Judge’s decision would be taken. If you

do not consent to having the Magistrate Judge decide your case, then the Magistrate Judge will




                                                         1
         Case 1:21-cv-00278-PAE-KNF Document 7 Filed 01/13/21 Page 2 of 2




issue a Report and Recommendation and the District Judge will consider any objections either

party has to the Report and Recommendation before a final judgment is entered in your case.

         Both you and the Commissioner of Social Security must consent in order for the

Magistrate Judge to decide your case. If you do not consent, there will be no adverse

consequences. If you wish to consent, please sign the enclosed form and mail or hand deliver it

to Lisa Ahearn, Civil Clerk’s Office, Office of the United States Attorney for the Southern

District of New York, 86 Chambers Street - Third Floor, New York, New York 10007. The

United States Attorney’s Office will arrange to have the consent form signed by the District

Judge.



         SO ORDERED.


                                                    PaJA.�
                                                    __________________________________
                                                    Paul A. Engelmayer
                                                    United States District Judge
Dated: January 13, 2021
       New York, New York




                                                2
